Title: From George Washington to Major General John Sullivan, 15 December 1779
From: Washington, George
To: Sullivan, John


        
          Morris-town Decr 15th 1779
        
        I had the pleasure of receiving a few days since by Capt. Bruin your letter of the 1st instant. I assure you, my Dear Sir, I am sensibly touched by so striking an instance of your friendship, at a time and in a manner, that demonstrates its sincerity and confirms the opinion I have always entertained of your sentiments towards me. I wish you to believe, that your uneasiness on the score you mention had never the least foundation. A slender acquaintance with the world must convince every man that actions, not words are the true criterion of the attachment of his friends, and that the most liberal professions of good-will are very far from being the surest marks of it. I should be happy that my own experience had afforded fewer examples of the little dependence to be placed on them.
        I am particularly indebted to you for the interesting information you give me of the views of a certain party. Against intrigues of this kind, incident to every man in a public station, his best support will be a faithful discharge of his duty, and he must rely on the justice of his country for the event.
        I flatter myself it is unnecessary for me to repeat to you how high a place you hold in my esteem—The confidence you have experienced and the manner in which you have been employed on several important occasions testify the value I set upon your military qualifications and the regret I must feel that circumstances have deprived the army of your services—The pleasure

I shall always take in an interchange of good offices in whatever station you may hereafter be placed will be the best confirmation of the personal regard with which I have been and am very truly and sincerely Dr Sir Your most Obedient & humble servant.
      